Citation Nr: 0103429	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-14 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as a former prisoner of war (POW) 
for Department of Veterans Affairs (VA) purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had recognized service from December 1944 to May 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 determination of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO), that the veteran 
was not a former POW for VA purposes.

In a July 1999 rating decision, a claim of entitlement to 
service connection for heart disease was denied on the basis 
that the claim was not well grounded.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims that became final during the period 
from July 14, 1999, to November 9, 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  Since the January 1999 
rating decision became final with regard to service 
connection for heart disease during the above-mentioned 
period, the Veterans Claims Assistance Act of 2000 is 
applicable to that claim.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  VA has met its duty to assist the veteran.  All relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained.

2.  The service department verified the veteran's as the 
following: missing, December 25, 1944, to January 8, 1945; 
status under MPA terminated January 8, 1945; recognized 
guerilla service, January 9, 1945, to November 19, 1945; and 
regular Philippine Army service, November 20, 1945, to May 9, 
1946.

3.  The period of time that the veteran claims he was a 
prisoner of war was prior to his period of recognized 
service.

4.  The preponderance of the competent and probative evidence 
shows that the veteran was not a prisoner of war during his 
period of recognized service. 


CONCLUSION OF LAW

The veteran is not entitled to recognition as a former 
prisoner of war for VA purposes.  38 U.S.C.A. § 101 (32) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. §§ 5103A & 5107); 38 C.F.R. §§ 3.1(y), 
3.8, 3.9, 3.203 (2000); VAOGCPREC 14-94 (June 8, 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a February 15, 1946, affidavit for Philippine Army 
personnel, under the chronological-record-of-activities 
section, the veteran was advised that if he were a former 
POW, he should strike out the inapplicable word - captured or 
surrendered - regarding how he became a POW.  By striking out 
the word captured, he indicated that he had surrendered.  He 
was also advised that, if he escaped or was released from POW 
captivity, he should strike out the inapplicable word - 
escaped or released - regarding how he left captivity.  By 
striking out the word escaped, he indicated that he was 
released from captivity as a POW.  He reported that he did 
not surrender under Proclamation No. 1.  He described his 
activities from December 1941 to February 1946.  He said that 
he was inducted into the United States Armed Forces in the 
Far East (USAFFE) on December 14, 1941, and that he served 
with a unit from December 15, 1941, to November 15, 1941.  He 
stated that he was a POW, incarcerated in Capas, Tarlac, from 
November 16, 1942, to January 19, 1943.  He reported that he 
was a civilian farmer from January 20, 1943, to December 24, 
1944.  He said that he had guerilla service from December 25, 
1944, to November 19, 1945.  He indicated that he was 
processed on November 20, 1945, and that he had other service 
from November 21, 1945, to February 14, 1945.
 
The veteran submitted a statement in January 1991 in which he 
said that he was a former POW.  He enclosed three documents 
with that statement.  The first document was a copy of his 
February 15, 1946, affidavit for Philippine Army personnel.  
The second document was a copy of an oath that he allegedly 
took on September 15, 1942, to "His Excellency, the 
Commander-in-Chief of the Imperial Japanese Forces."  The 
last document appears to a certificate of graduation of the 
veteran and was signed by a lieutenant colonel with the 
Imperial Japanese Forces in the Philippines who was the Chief 
of the O'Donnell Education Corps; that certificate was 
apparently issued in 1943. 

The veteran filed a VA Form 21-526 (veteran's application for 
compensation or pension) in April 1991 claiming entitlement 
to nonservice-connected disability pension benefits.  In that 
document, he said that he was a former POW.  Specifically, he 
stated that he was confined at Camp O'Donnell in Capas, 
Tarlac, from April 9, 1942, to January 20, 1943.  He also 
reported that his service began on December 13, 1941.

In May 1991, the service department verified the veteran's 
service to be the following: Missing, December 25, 1944, to 
January 8, 1945; status under MPA terminated January 8, 1945; 
recognized guerilla service, January 9, 1945, to November 19, 
1945; and regular Philippine Army service, November 20, 1945, 
to May 9, 1946.  It was noted that he was entitled to receive 
pay during all of the above-mentioned periods.  It was 
indicated that he was determined to have been in a missing 
status and entitled to pay under the Missing Persons Act for 
the period from December 25, 1944, to January 8, 1945, 
because he had recognized guerrilla service.  It was noted 
that there were no periods when he was under actual physical 
restraint by the enemy because it was determined that he had 
not been a POW.  The service department also indicated that 
USAFFE status was not established.

The RO apparently received documents from the Philippine Army 
in July 1991.  Except for a copy of the February 15, 1946, 
affidavit for Philippine Army personnel, which was also 
submitted by the service department, none of those documents 
contains any information as to whether the veteran was a 
former POW.
 
In September 1991, the veteran submitted a statement and two 
relevant documents regarding his alleged service.  In his 
statement, he maintained that he was in Capas, Tarlac, from 
1942 to 1943.  The first enclosed document is from the 
General Headquarters of the Armed Forces of the Philippines, 
and dated in August 1966.  That document shows that the 
veteran had twenty-four years, six months, and three days of 
service, extending from December 13, 1941, to June 15, 1966.  
The other document is a statement of service from the 
Headquarters of the Philippine Army indicating that the 
veteran began his service on December 13, 1941.  Neither 
document addresses whether he was a former POW.

In a statement received in September 1998, which was accepted 
as a claim for status as a former POW, the veteran indicated 
that he was a former POW and a member of the USAFFE.  He 
enclosed copies of the previously submitted oath, 
certification of graduation, and February 15, 1946, affidavit 
for Philippine Army personnel.  

The veteran insisted in a January 1999 statement that he was 
a former POW and a member of USAFFE and that he was held in 
captivity for more than thirty days.  

At a March 1999 hearing held before a hearing officer, the 
veteran testified that he surrendered with his unit to the 
Japanese on November 16, 1942.  He said that he was 
incarcerated at Camp O'Donnell in Capas, Tarlac, and that he 
was released on January 19, 1943.  Transcript.

In an April 1999 memorandum for file, it was determined that 
the veteran was not entitled to recognition as a former POW 
for VA purposes.

The veteran submitted a VA Form 9 in June 1999.  In his VA 
Form 9, he said that the service department's verification of 
his service was incorrect because, prior to being a guerilla, 
he was a member of the USAFFE.  He also stated that he became 
a POW on April 9, 1942, instead of on November 16, 1942.

Legal Criteria

38 C.F.R. § 3.203 provides only two methods of accepting 
evidence of service: (1) submission of a document issued by a 
service department or (2) verification of claimed service by 
such a department.  In relation to Philippine service, 38 
C.F.R. § 3.9(a) provides that the period of active service 
for a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States will be 
from (a) the date certified by the Armed Forces as the date 
of enlistment, or date of report for active duty, whichever 
is later, to (b) the date of release from active duty, 
discharge, death, or, in the case of a member of the 
Philippine Commonwealth Army, June 30, 1946, whichever was 
earlier.  Release from active duty includes the following: 
(1) leaving one's organization in anticipation of, or due to, 
capitulation; (2) escape from POW status; (3) parole by the 
Japanese; (4) beginning of missing-in-action status; or (5) 
capitulation on May 6, 1942, except that periods of 
recognized guerrilla service or unrecognized guerrilla 
service under a recognized commissioned officer or periods of 
service in units which continued organized resistance against 
the Japanese prior to formal capitulation will be considered 
a return to active duty for the period of such service.    

Active service of a regular Philippine Scout or a member of 
the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include POW status 
immediately following (1) a period of active duty, or (2) a 
period of recognized guerrilla service or unrecognized 
guerrilla service under a recognized commissioned officer.  
In those cases where following release from active duty as 
set forth in 38 C.F.R. § 3.9(a) it is factually found by VA 
that a veteran was injured or killed by the Japanese because 
of anti-Japanese activities or his or her former service in 
the Armed Forces of the United States, such injury or death 
may be held to have been incurred in active service for VA 
purposes.  38 C.F.R. § 3.9(b) (2000).

Guerrilla service is defined as serving as a guerrilla under 
a commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized and cooperating with the United 
States Forces.  Service as a guerrilla by a member of the 
Philippine Scouts or the Armed Forces of the United States is 
considered as service in his or her regular status.  The 
following certifications by the service departments will be 
accepted as establishing guerrilla service: (1) recognized 
guerrilla service, and (2) unrecognized guerrilla service 
under a recognized commissioned officer, only if the 
individual was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the Commonwealth 
Army.  Civilians are not recognized as guerrillas.  A 
certification of "Anti-Japanese Activities" will not be 
accepted as establishing guerrilla service.  38 C.F.R. § 
3.8(d) (2000).  The active service of a member of irregular 
forces, a "guerrilla," is the period certified by the service 
department.  38 C.F.R. § 3.9(d) (2000).

In VAOPGCPREC 14-94, the General Counsel interpreted 38 
C.F.R. § 3.9(b).  The General Counsel held that, in 
determining the period of active service of a Regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army while serving with the United States Armed Forces under 
38 C.F.R. § 3.9, a service-department certification will be 
controlling as to the date of enlistment or the date of 
report for active duty.  However, the General Counsel also 
held that VA is not bound by a service-department 
certification as to the ending date of such veteran's period 
of active duty.  Specifically, the General Counsel stated 
that VA may include a period spent in a POW status in 
determining a veteran's period of active service, if such 
veteran was detained or interned by the enemy "immediately 
following a period of active duty."  The General Counsel 
indicated that the phrase "immediately following a period of 
active duty" as used in 38 C.F.R. § 3.9(b) may be construed 
as referring to an event following closely after a period of 
active duty, directly related to that duty, and occurred 
before the veteran performed activities not related to active 
military duty.  The General Counsel also noted that, for 
members of the irregular guerrilla forces, the service-
department certification of such a veteran's service is 
controlling.  The General Counsel also held that, in 
determining a period of active service, VA is not bound by a 
service-department finding of pay entitlement under the 
Missing Persons Act.  VAOGCPREC 14-94 (June 8, 1994).

For nonservice-connected or service-connected benefits, 
active service is countable exclusive of a period following 
release from active duty under the circumstances outlined in 
38 C.F.R. § 3.9.  38 C.F.R. § 3.15 (2000).

38 C.F.R. § 3.1(y) defines a former prisoner of war as an 
individual who, while serving in the military, naval, or air 
service, was forcibly detained or interned in the line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  In the case of detention or internment 
by an enemy government or its agents, VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner of war during a period of war, unless a 
reasonable basis exists for questioning it.  However, the 
provisions of 38 C.F.R. § 3.1(y)(1) do not require the VA to 
follow a service department's finding that a veteran was not 
a POW.  Manibog v. Brown, 8 Vet. App. 465, 468 (1996).  The 
Board may plausibly find that a veteran was not a POW during 
service if service department records do not reflect that he 
or she was a POW and if the dates of alleged POW status in 
the evidence vary considerably.  Id.

38 C.F.R. § 3.1(m), in part, defines in the line of duty as 
during a period of active military, naval, or air service.

If a veteran is a former POW, and if he or she was interned 
or detained for not less than 30 days, certain diseases shall 
be service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of § 3.307 are also 
satisfied. See 38 U.S.C.A. § 1112(b) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.309(c) (2000).

Analysis

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of the 
VA with respect to the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Inasmuch as the RO satisfied the requirements of the new law, 
the veteran is not prejudiced by the Board proceeding with 
his case.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO 
obtained all relevant information with regard to the nature 
of his service.  Thus, the Board finds that all evidence 
necessary for an equitable adjudication of the appellant's 
claim has been obtained and that the duty to assist the 
claimant is satisfied.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).

The veteran argues that his recognized active service began 
in December 1941 and that he was a POW, beginning in 1942 - 
either as of April 9, 1942, or November 16, 1942 - until 
January 19, 1943.  However, the service department verified 
the veteran's service as missing, December 25, 1944, to 
January 8, 1945; status under MPA terminated January 8, 1945; 
recognized guerilla service, January 9, 1945, to November 19, 
1945; and regular Philippine Army service, November 20, 1945, 
to May 9, 1946.  Although the veteran submitted documents 
from the Armed Forces of the Philippines indicating that his 
service began in December 1941, the service-department 
certification is controlling as to the period of service as a 
guerrilla and as to the date of enlistment, or the date of 
report for active duty, for service in the Philippine 
Commonwealth Army.  See 38 C.F.R. § 3.9; VAOGCPREC 14-94.  
Therefore, the veteran's recognized guerilla service was from 
January 9, 1945, to November 19, 1945, and recognized service 
in the Philippine Commonwealth Army began on November 20, 
1945.  Thus, he had no recognized service prior to December 
25, 1944, a date well after his alleged period as a POW.  

In addition, the service department has indicated that the 
veteran was not a POW during his recognized service, and the 
veteran has not alleged that he was a POW anytime between 
December 25, 1944, and May 9, 1946.  Furthermore, while he 
submitted documents regarding his alleged captivity in 1942 
and 1943, no further development with regard to those 
documents is necessary because they pertain to events that 
occurred prior to his recognized service.  Accordingly, the 
preponderance of the competent and probative evidence shows 
that the veteran was not a prisoner of war during his period 
of recognized service.  38 U.S.C.A. § 101 (32); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§§ 5103A & 5107); 38 C.F.R. §§ 3.1(y), 3.8, 3.9, 3.203; 
VAOGCPREC 14-94.

In view of the foregoing, the veteran's claim of entitlement 
to recognition as a former POW for VA purposes must be 
denied.  If he disagrees with the information contained in 
service department records, his remedy, if any, must be 
pursued with the Army Board for the Correction of Military 
Records.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

ORDER

The veteran is not entitled to recognition as a former 
prisoner of war for VA purposes.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

